This day this cause came on to be heard by the court upon the demurrer of the relator to the answer of the respondents herein, and the court being fully advised in the matter find said demurrer not well taken, and overrule the same, for the reasons:
1st: That Order No. 4 of .The Board of Agriculture of Ohio, to regulate the sale and distribution of hog cholera virus in Ohio, is a valid exercise of the police power conferred upon The Board of Agriculture by Section 1108, General Code.
2nd: That the relator having applied for and received a permit under the terms and conditions of Order No. 4, cannot now complain of the revocation of that permit under the terms and conditions written in the order.
It is therefore ordered and adjudged, that the *470writ of mandamus as prayed for in the petition, be, and the same hereby is refused.

Writ denied.

Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.